DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 8/30/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2019/0004839).

Regarding claim 1, Cheng teaches: A method, comprising: 
allocating a plurality of time slices to a plurality of virtual machines (¶ 9, “each VM is assigned a fixed length of time, after which a virtualization context switch is performed”); 
initiating a world switch to a virtual machine of the plurality of virtual machines (¶ 8, “When a time-slice expires, the APD performs a virtualization context switch by stopping operations for a current virtual machine ("VM") and starting operations for another VM”); and 
based on time slice adjustment parameters related to an execution time of at least one of the plurality of virtual machines, selectively adjusting a time slice associated with the virtual machine (¶ 25, “the GPU virtualization driver 121 manages parameters related to the time-slicing mechanism for sharing the APD 116 among the different VMs, controlling parameters such as how much time is in each time-slice, how switching is performed between different virtual functions, and other aspects”).
Cheng does not expressly teach initiating a world switch; however, a person having ordinary skill in the art would find the claimed initiating a world switch obvious in view of Cheng’s disclosure of initiating a context switch (¶ 8) because performing a world switch is functionally equivalent to performing a context switch.

Claim(s) 10 and 18 correspond(s) to claim(s) 1, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 2-3, 11-12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, as applied above, and further in view of Knauerhase (US 2008/0276235).

Regarding claim 2, Cheng does not teach, however, Knauerhase teaches: selectively adjusting the time slice associated with the virtual machine includes determining whether a previous execution of the virtual machine of the plurality of virtual machines executed prior to the world switch exceeded an allocated time slice (¶ 63, “At decision block 508, whether there is any indication or event that would trigger a change in the amount of time allocated (time quanta) to each of the VMs is determined”; ¶ 64; ¶ 66, “The processor state information may include profiles of the VMs indicating what the VMs have done in the past and what are they likely to do in the future under certain circumstances”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of selectively adjusting the time slice associated with the virtual machine includes determining whether a previous execution of the virtual machine of the plurality of virtual machines executed prior to the world switch exceeded an allocated time slice, as taught by Knauerhase, in the same way to selectively adjusting the time slice associated with the virtual machine, as taught by Cheng. Both inventions are in the field of allocating time slices associated with VMs, and combining them would have predictably resulted in “efficient scheduling of virtual machines using processor state information”, as indicated by Knauerhase (¶ 3).

Regarding claim 3, Knauerhase teaches: when the previous execution of the virtual machine of the plurality of virtual machines deviates from the allocated time slice, adjusting the time slice associated with the virtual machine by a time slice adjustment amount (¶ 64, “using the state management unit of the VMM and by evaluating the processing state information may help the VMM intelligently determine whether the time quanta assigned to a particular VM be change, i.e., whether time be .

Claim(s) 11-12 and 19-20 correspond(s) to claim(s) 2-3, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Allowable Subject Matter
Claims 4-9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB D DASCOMB/Primary Examiner, Art Unit 2199